Case:18-20937-EEB Doc#:4 Filed:12/20/18    Entered:12/20/18 10:49:26 Page1 of 23



                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF COLORADO

In re:                               )
                                     )
FIRST FLO CORPORATION                )    Case No. 18-
EIN: XX-XXXXXXX                      )
                                     )    Chapter 11
           Debtor                    )
                                     )
                PLAN OF REORGANIZATION DATED DECEMBER 17, 2018




                                          Duncan E. Barber, #16768
                                          Julie Trent, #17086
                                          SHAPIRO BIEGING BARBER OTTESON
                                           LLP
                                          7979 E. Tufts Avenue, Suite 1600
                                          Denver, Colorado 80237
                                          Telephone (720) 488-0220
                                          Facsimile (720) 488-7711
                                          Email: dbarber@sbbolaw.com
                                                  jtrent@sbbolaw.com
                                          Attorneys for Debtor




534457v5
Case:18-20937-EEB Doc#:4 Filed:12/20/18               Entered:12/20/18 10:49:26 Page2 of 23



                                       INTRODUCTION

       First Flo Corporation (“Debtor”), hereby proposes the following Plan of Reorganization
dated December 17, 2018 (“Plan”), pursuant to Chapter 11 of Title 11 of the United States Code,
11 U.S.C. § 101 et seq.

        This Plan provides for the repayment of Creditors’ Allowed Claims through the
restructure of the Senior Debt, payment to the holders of TruPS Claims and the cancellation of
the remaining amounts due to the holders of TruPS Claims and compromise and satisfaction of
the TruPS Trustee Fees from the proceeds generated by a new capital raise from those pre-
petition shareholders who elect to make a new cash capital contribution to the Post-Confirmation
Debtor. A more complete explanation of Debtor’s business and of this Plan of Reorganization is
contained in the Disclosure Statement which accompanies this Plan. Reference should be made
to the Disclosure Statement by all Creditors who intend to cast a ballot for or against this Plan of
Reorganization and all other parties in interest.

                                     ARTICLE 1
                      DEFINITIONS AND RULES OF CONSTRUCTION

        A.      Definitions. In addition to such other terms as are defined elsewhere in the Plan,
the following terms (which appear in the Plan as capitalized terms) have the following meanings
as used in the Plan:

        1.1.   “Administrative Claim” means a Claim for payment of an administrative
expense of a kind specified in §§ 503(b) or 1114(e)(2) of the Bankruptcy Code and entitled to
priority pursuant to § 507(a)(1) of the Bankruptcy Code, including, but not limited to: (a) the
actual, necessary costs and expenses, incurred after the Petition Date, of preserving the Estate
and operating the business of Debtor, including wages, salaries, or commissions for services
rendered after the commencement of the Bankruptcy Case; (b) Professional Fee Claims; (c) all
fees and charges assessed against the Estate under 28 U.S.C. § 1930; and (d) all Allowed Claims
that are entitled to be treated as Administrative Claims pursuant to a Final Order of the
Bankruptcy Court under § 546(c)(2) of the Bankruptcy Code.

       1.2.   “Allowed Claim” means (i) an unsecured claim in respect of which a Proof of
Claim has been filed with the Court within the applicable time period of limitation fixed by
Court Order in this Case or scheduled in the list of creditors prepared and filed with the Court
pursuant to Bankruptcy Rule 1007(b) and not listed as disputed, contingent or unliquidated as to
amount, in either case as to which no timely objection to the allowance thereof has been filed
pursuant to Bankruptcy Rules 3001 and 3007 or as to which any such objection has been
determined by Order or Judgment which is no longer subject to appeal or certiorari proceeding
and as to which no appeal or certiorari proceeding is pending, or (ii) a Claim allowed by final,
non-appealable order of the Bankruptcy Court.

           1.3.   “Allowed Class 2 Claim” means the Class 2 Claim that is an Allowed TruPS
Claim.




534457v5                                         2
Case:18-20937-EEB Doc#:4 Filed:12/20/18                Entered:12/20/18 10:49:26 Page3 of 23



        1.4.   “Allowed Secured Claim” means an allowed claim secured by a lien, security
interest or other charge against or interest in property in which the Debtor has an interest, or
which is subject to setoff under Bankruptcy Code 553, to the extent the value of the interest of
the holder of any such allowed claim and Debtor's interests in such property or to the extent of
the amount subject to such setoff as the case may be, as determined in accordance with
Bankruptcy Code 506(a).

      1.5.    “Bank” means Rocky Mountain Bank & Trust, a Colorado corporation, a wholly-
owned subsidiary of Debtor.

        1.6.    “Bankruptcy Case” means In re First Flo Corporation, Case No. 18-_____, to
be filed in the United States Bankruptcy Court for the District of Colorado.

       1.7.   “Bankruptcy Code” or “Code” means Title 11 of the United States Code, 11
U.S.C. §§ 101, et seq., as amended.

       1.8.    “Bar Date” means the date or dates fixed by the Bankruptcy Court by which
Persons asserting a Claim against, or Equity Interest in, the Debtor (except Administrative
Expenses, Professional Fee Claims and Claims arising from the rejection of Executory
Contracts) are required to file a proof of claim or equity interest or a request for payment or be
forever barred from asserting a Claim against or Equity Interest in the Debtor or its property,
from voting on the Plan, and from sharing in distributions under the Plan.

       1.9.     “Bondholder” means U.S. Capital Funding VI, Ltd., an exempted company with
limited liability formed under the laws of the Cayman Islands, as the sole owner of the TruPS
Capital Securities.

           1.10.   “Claim” has the meaning of that term in Bankruptcy Code § 101(5).

        1.11. “Claims Objection Bar Date” means the date which is 120 days following the
Effective Date, unless extended by order of the Bankruptcy Court on motion filed within such
120 day period.

           1.12.   “Class” means any class into which Allowed Claims are classified pursuant to the
Plan.

           1.13.   “Class 2 Claim” shall mean the Claims set forth in Sections 2.3 and 3.4 of this
Plan.

     1.14. “Code” means the Bankruptcy Code, 11 U.S.C. §§ 101, et seq., and any
amendments thereof.

       1.15. “Confirmation” means entry of a Final Order confirming this Plan in accordance
with § 1129 of the Bankruptcy Code.

       1.16. “Confirmation Date” means the date upon which the Confirmation Order is
entered by the Court.


534457v5                                           3
Case:18-20937-EEB Doc#:4 Filed:12/20/18                Entered:12/20/18 10:49:26 Page4 of 23



       1.17. “Confirmation Hearing” means the duly noticed hearing held by the Bankruptcy
Court to consider confirmation of the Plan. The Confirmation Hearing may be adjourned by the
Bankruptcy Court from time to time without further notice other than the adjourned date of the
Confirmation Hearing.

       1.18. “Confirmation Order” means the Order issued and entered confirming the Plan
pursuant to § 1129 of the Bankruptcy Code.

        1.19. “Contested Claim” means any Claim which has been scheduled by the Debtor as
disputed, contingent, or unliquidated or any Claim as to which an objection to the allowance
thereof has been or will be filed within the deadline for filing of such objections set forth in
Section 6.3 of this Plan. Contested Claims shall be treated under the provision of Section 6.3 of
this Plan until allowance of disallowance of such Claim has been determined by a Final Order.
Contested claims further include any Claims held by Creditors against whom the Debtor believes
actions may be brought under Sections 544, 547, 548 or 549 of the Bankruptcy Code.

       1.20. “Contingent Senior Debt Payment” means the $1,000,000.00 payment that may
be paid to the holders of the Senior Debt in the event the Bank is sold pursuant to Section
3.3(A)(v) below.

       1.21. “Court” or “Bankruptcy Court” means the United States Bankruptcy Court for
the District of Colorado in which the Case, pursuant to which this Plan is proposed, is pending
and any Court having competent jurisdiction to hear appeal or certiorari proceedings therefrom.

           1.22.   “Creditor” has the meaning of that term in Bankruptcy Code § 101(10).

       1.23. “Creditor Distribution Account” means the checking account that the Post-
Confirmation Debtor shall establish upon occurrence of the Effective Date and into which the
Gross Capital Proceeds and any other funds to implement the Plan will be deposited and from
which distributions to the Holders of Allowed Administrative Claims and Allowed Claims in
Class 2 will be made in accordance with this Plan.

           1.24.   “Debtor” means First Flo Corporation, a Colorado corporation.

      1.25. “Delaware Trustee” means Wilmington Trust, as Delaware trustee under the
TruPS Documents.

       1.26. “Disclosure Statement” means the Disclosure Statement which is approved by
the Court according to Bankruptcy Code §1125 to be utilized to solicit votes for this Plan.

       1.27. “Effective Date” means the date upon which the conditions in Article 8 have
been satisfied.

      1.28. “Estate” shall mean the estate created and existing in this Case pursuant to
Bankruptcy Code § 541.

        1.29. “Executory Contract” shall mean any executory contract or unexpired lease of
real or personal property, as contemplated by §§ 365, 1113, 1114 of the Bankruptcy Code, in

534457v5                                          4
Case:18-20937-EEB Doc#:4 Filed:12/20/18                 Entered:12/20/18 10:49:26 Page5 of 23



effect on the Petition Date, between Debtors and any Person, and including, without limitation,
any written employment agreements or plans and employee benefit plans and agreements.

        1.30. “Equity Interests” means any interest in Debtor represented by any class or
series of common or preferred stock issued before the Effective Date, and any warrants, options,
or rights to purchase any such common or preferred stock.

        1.31. “Final Order” means an order or a judgment as to which the time to appeal or
seek review or rehearing has expired. In the event that an appeal or petition for rehearing is
filed, an order or judgment shall be final unless an Order enters granting a stay pending appeal or
petition for rehearing.

       1.32. “Guarantee Trustee” shall mean Wilmington Trust, as guarantee trustee under
the TruPS Documents.

           1.33.   “HARE & CO.” means Hare & Co., LLC, a Delaware limited liability company.

      1.34. “Indenture Trustee” means Wilmington Trust, as indenture trustee under the
TruPS Documents.

           1.35.   “Insider” means any person or entity defined in Bankruptcy Code § 101(31)(B).

           1.36.   “Maturity Date” means ten (10) years from the date of the Effective Date.

        1.37. “New Capital Contributions” means the contributions of new cash in Debtor in
an amount required to pay, collectively, Allowed Administrative Claims and the payments
specified herein to Class 2 by Participating Investors in connection with the Offering.

       1.38. “Non-Participating Shareholder” means those persons who are holders of
Debtor’s Equity Interests who elect to not be a Participating Investor.

       1.39. “Offering” means the offering to Holders of the Equity Interests to make New
Capital Contributions to Debtor pursuant to this Plan.

           1.40.   “Outside Date” means the date that is 180 days after the Confirmation Date.

       1.41. “Participating Investors”           mean    those   persons   making    New       Capital
Contributions to Debtor in the Offering.

       1.42. “Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, joint venture, association, joint-stock company, trust,
unincorporated association or organization, governmental agency or associated political
subdivision.

      1.43. “Petition Date” means the date on which the Case is commenced under
Bankruptcy Code § 301, by Debtor’s filing of its voluntary petition.

           1.44.   “Plan” means this Plan of Reorganization dated December 17, 2018.


534457v5                                           5
Case:18-20937-EEB Doc#:4 Filed:12/20/18              Entered:12/20/18 10:49:26 Page6 of 23



        1.45. “Post-Confirmation Debtor” means the Debtor after the occurrence of the
Effective Date pursuant to Article 8 of the Plan.

        1.46. “Post Confirmation Management” means those individuals identified in Section
5.3 of the Plan.

       1.47. “Pro Rata” means with respect to any holder of an Allowed Claim, the
proportionate amount that such Allowed Claim bears to the aggregate amount of the Allowed
Claims in the relevant Class.

       1.48. “Proceeds” means the cash raised from the Participating Investors in the Offering
as provided in the Plan.

       1.49. “Professional” means a Person: (a) employed in the Bankruptcy Case in
accordance with an order of the Bankruptcy Court under §§ 327, 328 or 1103 of the Bankruptcy
Code and to be compensated for services under §§ 327, 328, 329, 330 and 331 of the Bankruptcy
Code, or (b) for whom compensation and reimbursement has been Allowed by a Final Order
under § 503(b) of the Bankruptcy Code.

       1.50. “Professional Fee Claims” mean an Administrative Expense for compensation
and reimbursement of expenses of a Professional rendered or incurred before the Effective Date
submitted in accordance with §§ 327, 328, 330, 331 or 503(b) of the Bankruptcy Code.

      1.51. “Property Trustee” means Wilmington Trust, as property trustee under the
TruPS Documents.

           1.52.   “Reorganized Debtor” means Debtor following the occurrence of the Effective
Date.

       1.53. “Rules” mean the Federal Rules of Bankruptcy Procedure and Local Bankruptcy
Rules for the District of Colorado as adopted by the Court.

         1.54. “Senior Debt” means the debt outstanding as of the Petition Date under that
certain Loan Agreement between Debtor, as borrower, and Gideon Management, LLC, an
Illinois limited liability company, and Micah 68, LLC, an Illinois limited liability company, as
lenders, as amended or supplemented from time to time.

           1.55.   “Senior Debt Holders” mean the holders of the Senior Debt on the Effective
Date.

        1.56. “Senior Debt Parties” means the Senior Debt Holders; PT Financial, LLC, an
Illinois limited liability company; PT Financial Companies, LLC, a Delaware limited liability
company, PT Asset Management, LLC, an Illinois limited liability company, Performance Trust
Capital Partners, an Illinois limited liability company; PT2 LLC, an Illinois limited liability
company; PT INV, LLC, an Illinois limited liability company; PT Capital Partners Limited, a
Hong Kong limited corporation; PTAM Holdings, LLC, an Illinois limited liability company;
Reber Capital, LLC, a Delaware limited liability company; Phil Nussbaum, an individual;
Richard Berg, an individual, and all of their respective officers, directors, employees and agents.

534457v5                                         6
Case:18-20937-EEB Doc#:4 Filed:12/20/18                Entered:12/20/18 10:49:26 Page7 of 23



        1.57. “Transaction Value” shall mean the total fair market value of all cash and any
securities or other property or noncash consideration, including without limitation, any note from
the purchaser, any funds paid from escrow or any earn-out payments received, receivable, paid
or payable, directly or indirectly, by Debtor or any holders of Debtor’s outstanding securities,
including holders of options, warrants, stock appreciation rights or other rights to purchase or
acquire securities, but expressly excluding the assumption or retirement of any of any debt or
other liabilities or obligations of the Bank.

        For purposes hereof, the fair market value of any securities or noncash consideration will
be the value as reasonably determined by Debtor on the day prior to the consummation of a
transaction; provided, however, that if such securities consist of securities with an existing public
trading market, the value thereof shall be determined by the average of the last sales prices for
such securities on the five (5) trading days ending five (5) calendar days prior to such date.

       1.58. “TruPS Capital Securities” mean the $3,250 aggregate liquidation amount of the
Fixed/Floating Rate Capital Securities issued by Trust I pursuant to the TruPS Trust Declaration.

        1.59. “TruPS Claims” mean any and all Claims that could be asserted against Debtor
by the Bondholder or by Wilmington Trust, in its capacity as trustee on behalf of the
Bondholder, other than TruPS Trustee Fees, including any Claims related to or arising out of the
TruPS Documents which Claims include, but are not limited to principal and interest as of the
Petition Date, and if applicable, postpetition interest.

       1.60. “TruPS Common Securities” mean the common securities issued by Trust I,
which is governed by the TruPS Trust Declaration.

       1.61. “TruPS Documents” shall mean the TruPS Indenture, the TruPS Trust
Declaration, the TruPS Note, the TruPS Common Stock, and TruPS Guarantee and any related
and ancillary documents and instruments.

       1.62. “TruPS Guarantee” shall mean the Guarantee Agreement dated as of March 29,
2007 by Debtor, as guarantor, and Wilmington Trust, as guarantee trustee, pursuant to which the
Debtor agreed to guarantee payments of all amounts owed to holders of securities issued
pursuant to the TruPS Indenture and the TruPS Trust Declaration.

       1.63. “TruPS Indenture” means the Indenture between Debtor, as issuer, and
Wilmington Trust, as trustee, dated as of March 29, 2007 (as amended and/or supplemented)
pursuant to which the Debtor issued the Fixed/Floating Rate Junior Subordinated Debt Securities
Due 2037.

           1.64.   “TruPS Trust Declaration” shall have the meaning set forth in the definition of
Trust I.

        1.65. “TruPS Trustee Charging Lien” means any lien or other priority in payment
arising prior to or after the Effective Date to which the TruPS Trustees, including but not limited
to, the Indenture Trustee is entitled, against distributions to the Holders of TruPS Claims under
the TruPS Documents, for payment of the TruPS Trustee Fees.


534457v5                                          7
Case:18-20937-EEB Doc#:4 Filed:12/20/18               Entered:12/20/18 10:49:26 Page8 of 23



         1.66. “TruPS Trustee Fees” means the Claims for reasonable compensation, fees,
expenses, disbursements, indemnification, subrogation and contribution of the TruPS Trustees,
including but not limited to the Indenture Trustee, including, without limitation, internal default
fees, attorneys’, financial advisors’ and agents’ fees, expenses and disbursements, incurred by or
owed to the TruPS Trustees, whether prepetition or postpetition, or whether prior to or after
consummation of the Plan. TruPS Trustee Fees accrued after the Petition Date are deemed
Administrative Claims in accordance with the terms of the TruPS Documents, including the
TruPS Indenture.

        1.67. “TruPS Note” means the Fixed/Floating Rate Junior Subordinated Debt
Securities due 2037.

       1.68. “TruPS Trustees” mean the Indenture Trustee, Delaware Trustee, Guarantee
Trustee and the Property Trustee.

        1.69. “Trust I” means RMBT Capital Trust I, a statutory trust created under the laws of
the State of Delaware pursuant to that certain Amended and Restated Declaration of RMBT
Capital Trust I dated as of March 29, 2007 (as amended and/or supplemented) by and among
Wilmington Trust, as Delaware trustee and institutional trustee, the Debtor as sponsor, and the
Administrators named therein (the “TruPS Trust Declaration”), for the sole purpose of issuing
securities representing undivided beneficial interests in Trust I’s assets.

        1.70. “Unclassified Claims” mean claims pursuant to Bankruptcy Code §§507(a)(2),
(3) or (8) and any fees and charges against the estate under Chapter 123 of Title 28 of the United
States Code.

      1.71. “Wilmington Trust” means Wilmington Trust Company, a Delaware trust
company, and its successors and assigns.

        1.72. Other Defined Terms. Any term used in the Plan that is not defined in the Plan,
but that is used in the Code or Bankruptcy Rules, has the meaning assigned to that term in the
Code or Bankruptcy Rules, as applicable, unless the context requires otherwise.

                                   ARTICLE 2
                      DESIGNATION OF CLAIMS AND INTERESTS

        2.1. Introduction. Debtor is the proponent of the Plan. The Plan provides for the
repayment of certain unclassified Allowed Claims and the Allowed Claims of the Classes set
forth below.

        In accordance with § 1123(a)(1) of the Bankruptcy Code, Unclassified Claims have not
been classified, and the respective treatment of such Unclassified Claims is set forth in Section
3.1 of the Plan. A Claim or Interest is placed in a particular Class only to the extent that the
Claim or Interest falls within the description of that Class. A Claim may be and is classified in
other Classes to the extent that any portion of the Claim or Interest falls within the description of
such other Classes. A Claim is also placed in a particular class only to the extent that such Claim
is an Allowed Claim in that Class and such Claim has not been paid, released, or otherwise
settled prior to the Effective Date.

534457v5                                         8
Case:18-20937-EEB Doc#:4 Filed:12/20/18                  Entered:12/20/18 10:49:26 Page9 of 23



       The following is a designation of all classes of Claims and interests other than
Unclassified Claims.

           2.2.   Class 1. Class 1 consists of the Allowed Claim of the Senior Debt Holders.

       2.3.       Class 2. Class 2 consists of the Allowed Claims of the Holders of the TruPS
Claims.

           2.4.   Class 3. Class 3 consists of the Equity Interests.

                                    ARTICLE 3
                  SPECIFICATION AND TREATMENT OF UNCLASSIFIED
                     PRIORITY CLAIMS AND SECURED TAX CLAIMS

           3.1.   Unclassified Claims.

                A.      Administrative Claims. Each allowed Administrative Claim shall be
paid on the Effective Date from the Proceeds in cash in the amount of such Allowed
Administrative Claim, except to the extent that the Holder of such Administrative Claim has
agreed, in writing, to a different treatment of such Administrative Claim; provided, however, that
postpetition trade debt, wages, commissions, taxes and other accrued expenses shall be paid by
Debtor in the ordinary course of business following Confirmation to the extent not previously
paid. All payments for Professional Fee Claims shall be subject to approval of the Bankruptcy
Court. Any Administrative Claim not Allowed as of the Effective Date but Allowed thereafter,
shall be paid within ten days after such Administrative Claim becomes an Allowed
Administrative Claim. It is believed that the only Administrative Claims are fees payable to the
United States Trustee and Professional Fee Claims.

        3.2. Unsecured Priority Tax Claims. The Allowed Claims of a type specified in
Bankruptcy Code § 507(a)(8), Claims of governmental taxing authorities, shall be paid in full in
the ordinary course of business following the Effective Date. Debtor believes that there are no
Priority Tax Claims that are not offset by Debtor’s net loss carryforwards, which are expressly
preserved under this Plan for the benefit of Debtor following the Effective Date.

           3.3.   Classified Claims and Interests.

              A.      Class 1 Claim – Senior Debt Holders. The Class 1 Claim shall be
Allowed in a reduced amount of up to $3,000,000.00, of which the Contingent Senior Debt
Payment shall only be paid pursuant to Section 3.3(A)(v) below. The Senior Debt shall be
modified on the following terms:

                  i.      The Senior Debt, excluding the $1,000,000 maximum amount of the
                  Contingent Senior Debt Payment, shall bear simple interest at a rate of six percent
                  (6%) per annum commencing on the Effective Date and continuing thereafter
                  until paid in full.

                  ii.    The Senior Debt, excluding the $1,000,000 maximum amount of the
                  Contingent Senior Debt Payment, shall be due and payable on the Maturity Date.

534457v5                                            9
Case:18-20937-EEB Doc#:4 Filed:12/20/18               Entered:12/20/18 10:49:26 Page10 of 23



               There is no prohibition against pre-payments of the Senior Debt, provided
               however, that prepayment shall not eliminate the Contingent Senior Debt
               Payment.

               iii.    Quarterly interest only payments shall be made by Debtor on each of
               March 31, June 30, September 30 and December 31 to the Senior Debt Holders
               beginning on the earlier of (i) the date that the next quarterly payment is due
               following receipt of approval from the FDIC allowing the Bank to pay dividends
               to Debtor and Debtor is no longer subject to any legal or regulatory restrictions
               that prohibit or otherwise limit making such payments, or (ii) three years from the
               Effective Date.

               iv.    In the event that Debtor is permitted to, and does, declare and pay
               dividends on its capital stock, then an amount equal to the amount of such paid
               dividends shall be a mandatory prepayment of the Senior Debt, excluding the
               $1,000,000 maximum amount of the Contingent Senior Debt Payment.

               v.     If, prior to the later of (x) Maturity Date or (y) the date upon which the
               Senior Debt is paid in full, Debtor sells all or substantially all of its assets or the
               assets of the Bank, then Debtor shall be obligated to make payment on the
               Contingent Senior Debt Payment, the amount to be determined as follows:

                      a. if the Transaction Value received by either Debtor or its shareholders
                         in the transaction is less than $3,000,000, then the amount is $0;

                      b. if the Transaction Value received by either Debtor or its shareholders
                         in the transaction is between $3,000,001 and $5,000,000, then the
                         amount is $500,000; or

                      c. if the Transaction Value received by either Debtor or its shareholders
                         in the transaction is $5,000,001 or more, then the amount is
                         $1,000,000.

               vi.    Debtor is prohibited from selling or encumbering its interest in the Bank
               unless the holders of the Class 1 Claim are paid in full in cash at closing or
               otherwise consent. The Contingent Senior Debt Payment is payable only if
               Debtor sells all or substantially all of its assets or the assets of the Bank.

               Class 1 is impaired and is entitled to vote on the Plan.

        3.4     Class 2 Claims of TruPS Claims –The Class 2 Claims shall be an Allowed
 Claim in the aggregate amount owing under the TruPS Documents, which amount is not less
 than $5,000,000.00. In full satisfaction of the Allowed Claim of Class 2, holders of the TruPS
 Capital Securities shall receive its Pro Rata share of $320,000.00 in cash upon the deemed
 surrender of the TruPS Capital Securities in accordance with Section 5.4, which amount shall be
 paid in accordance with Section 5.7 promptly following the occurrence of the Effective Date.
 Debtor, as holder of the TruPS Common Securities shall not be entitled to any distribution on
 account of their TruPS Claim. Class 2 is impaired and Holders of Allowed Claims in Class 2 are

 534457v5                                        10
Case:18-20937-EEB Doc#:4 Filed:12/20/18               Entered:12/20/18 10:49:26 Page11 of 23



 entitled to vote on the Plan. By voting in favor of this Plan, the Bondholder shall be deemed to
 have represented and warranted to Debtor and to the TruPS Trustees that Bondholder is the sole
 owner, with both legal and equity title, of 100% of the TruPS Capital Securities and has the sole
 right to receive payment of the $320,000.00 in cash payment provided for in this Section 3.4.

         3.6     Class 3 Claim – Equity Interests. Class 3 consists of the Equity Interests in
 Debtor held as of the Petition Date. Upon the Effective Date, in exchange for the New Capital
 Contribution, each Participating Investor shall retain their respective Equity Interests. The
 Equity Interests of Holders who are not a Participating Investor shall have their Equity Interests
 cancelled by Debtor and such Holders shall no further interest in Debtor. Class 3 is impaired, is
 deemed to have rejected the Plan and is not entitled to vote on the Plan. The Holders of Equity
 Interests shall receive no distribution under the Plan except as provided in the connection with
 the Offering.

        3.7     Reservation of Rights Regarding Claims. Except as otherwise explicitly
 provided in the Plan, nothing shall affect Debtors’ rights and defenses, both legal and equitable,
 with respect to any Claims or Interests, including, but not limited to, all rights with respect to
 legal and equitable defenses to alleged rights of setoff or recoupment. For the avoidance of
 doubt, the allowance of the Class 1 Claim as provided in Section 3.3(A) shall be final and
 binding upon Debtor and the Reorganized Debtor.

                                            ARTICLE 4
                                           [RESERVED]

                                   ARTICLE 5
                     MEANS FOR IMPLEMENTATION OF THE PLAN

          5.1.    New Capital Contributions. Debtor shall conduct the Offering to raise the
 Proceeds. In the Offering, the Holders of Debtor’s Equity Interests will be entitled to make a
 New Capital Contribution to Debtor and in exchange will be entitled to retain their respective
 Equity Interests. Non-Participating Shareholders shall have their Equity Interests cancelled by
 Debtor and such Holders shall have no further interest in Debtor. Participating Investors will
 have the option, as determined by Debtor, to make additional Capital Contributions to Debtor in
 proportion to their pre-petition ownership of Debtor’s Equity Interests and such Participating
 Investors shall receive additional Equity Interests in Debtor as needed to satisfy the Conditions to
 Confirmation. The Offering will commence and be governed by the Plan of Offering attached
 hereto as Exhibit 1. Within fifteen (15) Business Days of completion of the Offering, Debtor
 shall file with the Bankruptcy Court and serve on all parties in interest a Report of the Offering.

        5.2.    Securities Law Compliance; Post-Effective Date Sales of Equity Interests.
 Subject to approval by the Bankruptcy Court, the Confirmation Order shall provide that the
 Offering, to the extent it requires compliance with state and federal securities laws, including
 without limitation the Securities Act, is entitled to the exemption from registration provided
 under Bankruptcy Code section 1145. Post-Effective Date sales of the stock shall be governed
 by applicable non-bankruptcy law.




 534457v5                                        11
Case:18-20937-EEB Doc#:4 Filed:12/20/18               Entered:12/20/18 10:49:26 Page12 of 23



        5.3.     Post-Effective Date Corporate Governance. Upon the Effective Date, the
 Management shall consist of Douglas McClure who shall serve as Chief Executive Officer and
 Chairman of the Board of Directors and Dale Pike who shall serve as Secretary/Treasurer. The
 Pre-Petition Articles of Incorporation and Bylaws shall govern the Reorganized Debtor
 following the occurrence of the Effective Date consistent with applicable federal and state laws
 and regulation.

         5.4.    Cancellation of Debt. Except as provided herein, all notes, instruments, other
 securities, and other evidence of debt issued, including but not limited to the TruPS Capital
 Securities, issued by Debtor shall be deemed terminated and cancelled upon the Effective Date.
 For the avoidance of doubt, but subject to paragraph A below, on the Effective Date, the TruPS
 Documents shall be deemed terminated and canceled, Trust I shall be deemed terminated and
 dissolved and the TruPS Trustees shall be discharged and released without any further action,
 provided however, at the discretion of the TruPS Trustees, Debtor shall cooperate in filing any
 required certificate of cancellation or other document or certificate required by the TruPS
 Documents.

                 A.      Notwithstanding the foregoing and anything contained in the Plan, the
 TruPS Documents, including the TruPS Indenture, shall continue in effect to the extent necessary
 to (i) allow the Post-Confirmation Debtor or TruPS Trustees, as applicable, to make distributions
 pursuant to the Plan, (ii) subject to Section 9.3 of the Plan, permit the TruPS Trustees to maintain
 its TruPS Trustee Charging Lien, (iii) subject to Section 9.3 of the Plan, permit the TruPS
 Trustees to maintain any right to indemnification, contribution, subrogation or other claim it may
 have under the TruPS Documents, including the TruPS Indenture, (iv) permit the TruPS Trustees
 to appear in the Bankruptcy Case, and (v) permit the TruPS Trustees to perform any functions
 that are necessary in connection with the foregoing clauses.

                B.      If the record holder of a note or securities is HARE & CO. or its nominee
 or another securities depository or custodian thereof, and such notes or securities are represented
 by a global security held by or on behalf of HARE & CO. or such other securities depository or
 custodian, then the beneficial holder of such note or securities shall be deemed to have
 surrendered such holder’s security, note, debenture or other evidence of indebtedness upon
 surrender of such global security by HARE & CO. or such other securities depository or
 custodian thereof.

        5.5.    Claims. The Post-Confirmation Management shall deposit the Proceeds in the
 Creditor Distribution Account which shall be used to fund payments required under the Plan.

                A.     Estimation of Unliquidated Contested Claims. As to any unliquidated
 Contested Claim, including Claims based upon rejection of Executory Contracts, or other
 Contested Claims, the Bankruptcy Court, upon motion by Debtor, may estimate the amount of
 the Contested Claim and may determine an amount sufficient to reserve for any such Claim.
 Any person whose Contested Claim is so estimated shall be paid by Debtor only up to an amount
 not to exceed the estimated amount of such Contested Claim, even if such Contested Claim, as
 finally allowed, exceeds the maximum estimated amount thereof.




 534457v5                                        12
Case:18-20937-EEB Doc#:4 Filed:12/20/18               Entered:12/20/18 10:49:26 Page13 of 23



                 B.      Allowance of Contested Claims. Distributions shall be made with
 respect to any Contested Claim which becomes an Allowed Claim after the Effective Date on or
 as soon as practicable after the date on which each such Contested Claim becomes an Allowed
 Claim. The amount of such distribution shall be calculated on a Pro Rata basis, so that the
 subject Claim receives an initial distribution equal to the total percentage distributions made
 prior to the date of such allowance on other Allowed Claims in its Class. No interest shall be
 payable to the holders of Contested Claims on account of funds reserved by Debtor, if any, under
 this Plan to satisfy such Contested Claims.

              C.      Unclaimed Distributions. Pursuant to § 347(b) of the Bankruptcy Code,
 all unclaimed distributions made under the Plan shall be held by the Post-Confirmation
 Management and redistributed to Holders of Class 3 on a Pro Rata basis.

        5.6.   Means of Cash Payment. Cash payments made pursuant to this Plan shall be
 paid by checks drawn on an account maintained by Post-Confirmation Debtor.

            5.7.   Distribution.

                A.     Distribution of proceeds under the Plan shall be made in accordance with
 the Plan and the Confirmation Order. Distributions on account of Allowed Class 2 Claims shall
 be made to the applicable TruPS Trustees who will, promptly upon satisfaction of Section 9.3 of
 the Plan, pay such amounts in accordance with Section 3.4 of the Plan through the facilities of
 HARE & CO. in accordance with (i) the customary practices of HARE & CO., and (ii) the Plan,
 the Confirmation Order and the applicable TruPS Documents, including the TruPS Indenture.

                 B.      The applicable TruPS Trustee acting as disbursing agent pursuant to
 clause (A) above shall only be required to act and make distributions in accordance with the
 terms of the Plan and the Confirmation Order and shall have no (i) liability for actions taken in
 accordance with the Plan or in reliance upon information provided to it in accordance with the
 Plan or (ii) obligation or liability for distributions under the Plan to any party who does not hold
 a Claim against Debtor or the Reorganized Debtor as of the Effective Date or who does not
 otherwise comply with the terms of the Plan and the Confirmation Order.

         5.8. Effect of Appeals. Unless the Confirmation Order is stayed pending appeal, at
 the option of Debtor, this Plan may be consummated notwithstanding the pendency of an appeal
 from the Confirmation Order or the timely service of filing a motion under Bankruptcy Rule
 7052, 8002, 8003, 8015, 9023 or 9024.

                                         ARTICLE 6
                                     CLAIMS RESOLUTION

            6.1.   Deadline for Filing of Administrative Claim.

               A.     Any person asserting an Administrative Claim (other than a Professional
 Fee Claim or fees assessed under 28 U.S.C. § 1930 shall file an application therefore with the
 Bankruptcy Court not later than forty-five (45) days after the Effective Date in accordance with
 11 U.S.C. § 503(b) and applicable Rules.


 534457v5                                        13
Case:18-20937-EEB Doc#:4 Filed:12/20/18              Entered:12/20/18 10:49:26 Page14 of 23



                B.     Any Person asserting a Professional Fee Claim shall file a fee application
 with the Bankruptcy Court not later than sixty (60) days after the Effective Date for professional
 services rendered and out-of-pocket costs incurred through the Effective Date.

                C.     Any Administrative Claim or Professional Fee Claim not filed within the
 deadlines set forth above shall be forever barred, and Debtor shall be discharged of any
 obligation on such Claim.

             D.      Objections to Administrative Claims shall be filed in the time set by the
 Bankruptcy Court. All Administrative Claims which are not allowed in the Plan shall be
 Allowed Administrative Claims only to the extent allowed by the Bankruptcy Court in a Final
 Order.

         6.2.   Exclusive Right of Debtor to Object to Claims. As of the Effective Date of the
 Plan, Post-Confirmation Debtor shall have the exclusive right to file, serve and prosecute
 objections to Claims.

            6.3.   Time Limit for Filing Objections to Claims

               A.      Objections to Claims (other than Administrative Claims or Professional
 Fee Claims) shall be filed with the Bankruptcy Court and served upon each holder of the Claims
 to which objections are made not later than the Claims Objection Bar Date, or such later date as
 the Bankruptcy Court may order with respect to a particular Claim or group of Claims.

                B.     The resolution of any objection to a Claim shall be governed by the
 Bankruptcy Code, the Bankruptcy Rules, the Confirmation Order or such provisions as may be
 established by the Bankruptcy Court.

               C.     Any Claim as to which an objection is not timely filed shall be deemed an
 Allowed Claim, unless an extension of the Claims Objections Bar Date is obtained from the
 Bankruptcy Court in accordance with Rule 9006 or by agreement regarding any particular Claim
 or the allowance of such claim is reconsidered in accordance with § 502(j) of the Bankruptcy
 Code.

        6.4.    Late Claims. No Distribution shall be made on account of any Claims filed after
 the Bar Date, unless specifically allowed by Final Order of the Bankruptcy Court after notice and
 opportunity for hearing.

                                   ARTICLE 7
                    EXECUTORY CONTRACTS AND UNEXPIRED LEASES

           7.1. Assumption and Rejection of Executory Contracts. On the Effective Date and
 except as otherwise provided in this Plan, all Executory Contracts that have not been the subject
 of a motion or order to assume and/or assign during the course of the Bankruptcy Case or
 pending the occurrence of the Effective Date, shall be deemed rejected by Debtor as of the
 Petition Date. This Plan shall be deemed to constitute a motion to approve the above-described
 rejection and entry of an order confirming this Plan shall constitute approval of such rejection.


 534457v5                                       14
Case:18-20937-EEB Doc#:4 Filed:12/20/18               Entered:12/20/18 10:49:26 Page15 of 23



        7.2.    Claim for Rejection Damages. All proofs of claim with respect to claims arising
 from the rejection of any executory contract or unexpired lease shall be filed with the
 Bankruptcy Court within thirty (30) days after the earlier of (i) the date of the Bankruptcy Court
 order approving Debtor’s rejection of such executory contract or unexpired lease, or (ii) the
 Confirmation Date. Any claims not filed within such time shall be forever barred against Debtor
 and the Estate and any such Claims shall be disallowed in full.

                              ARTICLE 8
     CONDITIONS PRECEDENT TO CONFIRMATION; CONSUMMATION OF THE
                       PLAN; AND OUTSIDE DATE

         8.1.    Conditions to Confirmation. The following are conditions precedent to the
 occurrence of the Confirmation Date: the entry of (a) an Order finding that the Disclosure
 Statement contains adequate information pursuant to § 1125 of the Bankruptcy Code, and (b) the
 Confirmation Order in form and substance acceptable to Debtor, which shall provide, among
 other things, that Debtor is authorized and directed to take all actions necessary or appropriate to
 enter into, implement and consummate the contracts, instruments, releases, leases, indentures and
 other agreements or documents created in connection with the Plan.

         8.2.   Conditions to Effective Date. This Plan shall be binding on all creditors, Equity
 Interest Holders and other parties in interest on the date that following are conditions precedent
 occur which date is the Effective Date:

                A.      The Conditions to Confirmation shall have occurred;

               B.      The approval by the Board of Governors of the Federal Reserve System
 for the payments to Class 2 and the TruPS Trustee Fees in accordance with Section 9.3; and

                 C.     The completion of the Offering in which the amount of Proceeds raised
 are sufficient to fund payments to Allowed Administrative Claims, the Allowed Claims of Class
 2 and the TruPS Trustee Fees.

         8.3     Outside Date. If the Effective Date has not occurred on or before the Outside
 Date, then the Plan shall be deemed void and of not further effective and the rights and
 obligations of all parties in interest shall be reinstated as they exist immediately before the
 Petition Date, provided however, that Debtor may extend the Outside Date for 90 days by filing a
 written notice with the Court and providing notice thereof to all parties in interest.

                                        ARTICLE 9
                                    GENERAL PROVISIONS

        9.1. Vestment. The occurrence of the Effective Date shall automatically vest in the
 Post-Confirmation Debtor all property of the Estate free and clear of all liens except as otherwise
 provided for in the Plan.

        9.2.   Payment of Statutory Fees. All fees payable pursuant to § 1930 of title 28 of the
 United States Code, as determined by the Bankruptcy Court at the Confirmation shall be paid on


 534457v5                                        15
Case:18-20937-EEB Doc#:4 Filed:12/20/18               Entered:12/20/18 10:49:26 Page16 of 23



 or before the Effective Date and shall continue to be paid thereafter in the ordinary course until
 entry of a Final Decree in accordance with § 1930.

         9.3.    Payment of Certain Fees and Expenses. Prior to or as soon as reasonably
 practicable following the Effective Date, Reorganized Debtor shall pay in Cash the sum of
 $65,000 to the TruPS Trustees (i) without defense, offset or reduction, (ii) without application or
 approval of the Bankruptcy Court, and (iii) without a reduction to the $320,000 payment to
 holders of TruPS Capital Securities pursuant to Section 3.4 of the Plan, as compromise and
 satisfaction of the TruPS Trustee Fees. Nothing herein shall be deemed to impair, waive,
 discharge or negatively impact any TruPS Trustee Charging Lien, provided, however, that upon
 satisfaction of the TruPS Trustee Fees in the amount of $65,000, the TruPS Trustees shall not be
 entitled to assert the TruPS Trustee Charging Lien against any distributions to Holders of
 Allowed Class 2 Claims.

        9.4.   Modifications and Amendments. Debtor may alter, amend, or modify the Plan
 or any Plan exhibit in accordance with the Bankruptcy Code.

       9.5.   Retention of Jurisdiction. The Court shall retain jurisdiction over the
 Bankruptcy Case and related core and non-core proceedings, for the following purposes:

                (a)    To hear and determine any and all objections to the allowance of claims or
 Equity Interests;

               (b)     To determine any and all applications for allowances of compensation and
 reimbursement of expenses and any other fees and expenses authorized to be paid or reimbursed
 under the Code or the Plan;

               (c)     To hear and determine any and all pending applications for the rejection or
 assumption, or for the assumption and assignment, as the case may be, of executory contracts or
 unexpired leases to which Debtor is party, and to hear and determine any and all claims arising
 therefrom;

               (d)     To hear and determine any and all applications, adversary proceedings,
 and contested or litigated matters that may be pending on the Effective Date or that the Post-
 Confirmation Debtor may bring subsequent to the Effective Date or to which Debtor or the Post-
 Confirmation Debtor may be made a party;

                (e)   To consider any modifications of the Plan, to remedy and defect or
 omission or reconcile any inconsistency in the Plan or in the orders of the Bankruptcy Court,
 including the Confirmation Order;

               (f)     To hear and determine all controversies, suits, and disputes that may arise
 in connection with the interpretation, enforcement, or consummation of the Plan;

                (g)     To consider and act on the compromise and settlement of any claim or
 cause of action by or against the Debtor or the Post-Confirmation Debtor;



 534457v5                                        16
Case:18-20937-EEB Doc#:4 Filed:12/20/18                Entered:12/20/18 10:49:26 Page17 of 23



                (h)       To issue orders in aid of execution of the Plan as contemplated by § 1142
 of the Code; and

               (i)     To determine such other matters as may be set forth in the Confirmation
 Order or which may arise in connection with the Plan or the Confirmation Order.

         9.6. Discharge of Debtor. On the Effective Date, Debtor shall be discharged to the
 extent provided in Bankruptcy Code § 1141.

         9.7.    Release of Liens, Etc. On the Effective Date, all liens, encumbrances and
 security interests upon or against any property of Debtor not properly perfected, except for liens
 and encumbrances specifically confirmed or affirmed pursuant to the terms of the Plan or by
 subsequent order of the Bankruptcy Court, shall be terminated, discharged, voided or released.

            9.8.   Exculpation, Limitation of Liability and Releases

                 A.     Neither Debtor, the Senior Debt Parties, holders of the TruPS Capital
 Securities (including without limitation, the Bondholders), the TruPS Trustees, nor any of their
 respective predecessors and present or former members, officers, directors, employees, advisors,
 or attorneys shall have or incur any liability to any holder of a Claim or an Equity Interest, or any
 other party in interest, or any of their respective agents, employees, representatives, financial
 advisors, attorneys, or affiliates, or any of their successors or assigns, for any act or omission
 occurring after the Petition Date and in connection with, relating to, or arising out of, the
 Bankruptcy Case, formulating, negotiating or implementing the Plan, solicitation of acceptances
 of the Plan, the pursuit of Confirmation of the Plan, the consummation of the Plan, the
 Confirmation of the Plan, or the administration or implementation of the Plan or the property to
 be distributed under the Plan, except for their willful misconduct in connection with, relating to,
 arising out of, the Bankruptcy Case, formulating, negotiating or implementing the Plan, the
 solicitation of acceptances of the Plan, the pursuit of Confirmation of the Plan, the Confirmation
 of the Plan, the consummation of the Plan or the administration of the Plan or the property to be
 distributed under the Plan, and in all respects shall be entitled to reasonably rely upon the advice
 of counsel with respect to their duties and responsibilities under the Plan.

                 B.      Notwithstanding any other provision of this Plan, no holder of a Claim or
 Interest, no other party in interest, none of their respective agents, employees, representatives,
 financial advisors, attorneys, or affiliates, and no successors or assigns of the foregoing, shall
 have any right of action against the Debtor, the Senior Debt Parties, holders of the TruPS Capital
 Securities (including without limitation, the Bondholders) or the TruPS Trustees or any of their
 respective predecessors or present or former members, officers, directors, employees, advisors or
 attorneys, for any act or omission occurring after the Petition Date and in connection with,
 relating to, or arising out of, the Bankruptcy Case, formulating, negotiating or implementing the
 Plan, solicitation of acceptances of the Plan, the pursuit of Confirmation of the Plan, the
 consummation of the Plan, the Confirmation of the Plan, or the administration of the Plan or the
 property to be distributed under the Plan, except for their willful misconduct.

               C.     Effective on the Effective Date, Debtor and the Estate releases any and all
 claims or causes in action, known or unknown, against the Senior Debt Parties, the TruPS


 534457v5                                         17
Case:18-20937-EEB Doc#:4 Filed:12/20/18               Entered:12/20/18 10:49:26 Page18 of 23



 Trustees, holders of the TruPS Capital Securities (including without limitation, the Bondholders)
 and their respective officers, directors, employees, attorneys and agents, except for their willful
 misconduct.

        9.9.     Headings. The headings used in the Plan are for convenience of reference only
 and shall not limit or in any manner affect the meaning or interpretation of the Plan.

         9.10. Severability. If, prior to the Effective Date, any term or provision of the Plan is
 held by the Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy Court, at the
 request of Debtor, shall have the power to alter and interpret such term or provision to make it
 valid or enforceable to the maximum extent practicable, consistent with the original purpose of
 the term or provision held to be invalid, void or unenforceable, and such term or provision shall
 then be applicable as altered or interpreted. The Confirmation Order shall constitute a judicial
 determination and shall provide that each term and provision of the Plan, as it may have been
 altered or interpreted in accordance with the foregoing, is valid and enforceable pursuant to its
 terms.

        9.11. Notices. All notices, requests, demands, or other communications required or
 permitted in this Plan must be given in writing to the party(ies) to be notified. All
 communications will be deemed delivered when received at the following addresses, including
 email:

            To the Debtor at:

                         First Flo Corporation
                         ATTN: Douglas L. McClure
                         5940 Buttermere Drive
                         Colorado Springs, Colorado 80906
                         Office: 719/784-6316
                         Email: dmcclure@rmbt.net

 With a copy to:
                         SHAPIRO BIEGING BARBER OTTESON LLP
                         ATTN: Duncan E. Barber, Esq.
                         7979 East Tufts Avenue, Suite 1600
                         Denver, Colorado 80237
                         Telephone: 720/488-0220
                         Email: dbarber@sbbolaw.com

 To a holder of an Allowed Claim:

         To such holder at the addresses set forth on the Schedules unless such creditor files a
 proof of claim, in which case, the address in the proof of claim shall control. Holders of
 Allowed Claims may change such address by filing such change with the Bankruptcy Court and
 delivering notice thereof to Debtor and Debtor’s counsel.




 534457v5                                        18
Case:18-20937-EEB Doc#:4 Filed:12/20/18                Entered:12/20/18 10:49:26 Page19 of 23



         9.12. Successors and Assigns. The Plan will be binding upon Debtor, any Creditor
 affected by the Plan, Equity Interest Holders, and their heirs, successors, assigns and legal
 representatives.

         9.13. Unclaimed Payments. If a person or entity entitled to receive a payment or
 distribution pursuant to this Plan fails to negotiate a check, accept a distribution or leave a
 forwarding address in the event notice cannot be provided as set forth in paragraph 9.10, within
 one (1) year of the date of such distribution, the person or entity is deemed to have released
 Debtor and abandoned any right to such payment or distribution under the Plan and Reorganized
 Debtor shall retained the funds represented by such unclaimed distribution.

                                      ARTICLE 10
                               REQUEST FOR CONFIRMATION

         10.1. Confirmation. Debtor, as proponent of the Plan, will request confirmation of the
 Plan pursuant to 11 U.S.C. §§ 1129(a) and (b), following commencement of the Case. Debtor
 will seek approval of the Disclosure Statement at the time Debtor requests confirmation. In the
 event Debtor does not obtain the necessary acceptances of its Plan, it may make application to
 the Court for confirmation of the Plan pursuant to 11 U.S.C. § 1129(b). The Court may confirm
 the Plan if it does not discriminate unfairly and is fair and equitable with respect to each class of
 Claims or interests that is impaired and has not voted to accept the Plan.

            DATED: December 17, 2018.

                                                       FIRST FLO CORPORATION


                                                       By:    /s/ Dale E. Pike
                                                         Name: Dale E. Pike
                                                         Title: Authorized Agent

 APPROVED AS TO FORM:

 SHAPIRO BIEGING BARBER OTTESON LLP
 Duncan E. Barber, 16768
 Julie Trent, #17086
 7979 East Tufts Avenue, Suite 1600
 Denver, Colorado 80237
 Telephone: (720) 488-0220
 Fax: (720) 488-7711
 Email: dbarber@sbbolaw.com
         jtrent@sbbolaw.com
 Attorneys for Debtor




 534457v5                                         19
Case:18-20937-EEB Doc#:4 Filed:12/20/18                  Entered:12/20/18 10:49:26 Page20 of 23



                                              Exhibit 1
                                      To Plan of Reorganization

                                            Plan of Offering

        The Offering will commence on the Confirmation Date. Following the occurrence of the
 Confirmation Date, Debtor will transmit notice of the Offering to all Equity Interests together
 with an election form, in form and substance as Exhibit 2 to this Plan (“Offering Election”).

         In the Offering, each Equity Interest will receive a right that will entitle the holder to a
 basic subscription right (“Basic Right”) and an oversubscription right (“Oversubscription
 Right”). A Basic Right entitles its holder to retain Debtor’s Common Stock by paying $2,217.82
 per share 1 of Debtor’s Common Stock currently held. Equity Interests may exercise their Basic
 Rights by submitting the Offering Election exercise form and the purchase price for the shares
 being retained within 14 calendar days of the mailing of the Offering Election for the Basic
 Rights (the “Basic Rights Expiration Date”). Investors electing not to retain their shares of
 Debtor’s Common Stock will have such shares cancelled on the books and records of Debtor
 effective on the Basic Rights Expiration Date.

         Under the Oversubscription Right, each Participating Investor exercising its Basic Rights
 in full will have the right to subscribe for additional shares of Debtor’s Common Stock to the
 extent not retained by other holders of the Basic Rights.

         Participating Investors who exercise their full Basic Rights will be notified in writing (the
 “Oversubscription Notice”) within seven (7) calendar Days after the Basic Rights Expiration
 Date and may then exercise their Oversubscription Rights by submitting the oversubscription
 rights exercise form and the purchase price for Debtor’s Common Stock being purchased under
 the Oversubscription Right within seven (7) calendar Days of the mailing of the
 Oversubscription Notice (“Oversubscription Expiration Date”). Debtor’s Common Stock than it
 has available for such oversubscriptions, Debtor will allocate the available shares on a pro-rata
 basis to each Participating Investor of an Oversubscription Right.

 The subscription rights may not be sold, transferred, or assigned, and will not be listed for
 trading on any stock exchange.




 1
   This amount assumes the amount to be raised in the Offering is $425,000.00 and is calculated as
 follows: 425,000.00 divided by 191.63, which is the number of shares outstanding as of the Petition Date.
 The $425,000.00 figure will be adjusted at the time of the Offering to reflect actual Administrative
 Claims, which are assumed to be $40,000.00 in this example. That amount may increase or decrease
 based on the course of the Chapter 11 case.



 534457v5                                           20
Case:18-20937-EEB Doc#:4 Filed:12/20/18                            Entered:12/20/18 10:49:26 Page21 of 23



                                                   Exhibit 2
                                           To Plan of Reorganization

                                                 Offering Election

                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF COLORADO

 In re:                                                   )
                                                          )
 FIRST FLO CORPORATION                                    )        Case No. 18-
 EIN: XX-XXXXXXX                                          )
                                                          )        Chapter 11
            Debtor                                        )
                                                          )
                                            OFFERING ELECTION

         1.     [Insert name of Equity Interest holders], the undersigned shareholder (the
 “Shareholder”), intending to be legally bound, hereby irrevocably applies to purchase from
 Debtor the amount of shares of Common Stock (“Shares”) indicated below. This subscription for
 the Shares is submitted to Debtor in accordance with and subject to the terms and conditions
 described herein and as described in the Plan of Reorganization dated December17, 2018, filed by
 First Flo Corporation (the “Plan”), the Disclosure Statement of the Debtor dated December 17,
 2018 (“Disclosure Statement”), and the Order Confirming the First Flo Plan of Reorganization (the
 “Confirmation Order” and collectively with Plan and Disclosure, the “Plan Documents”).
 Capitalized terms not defined herein shall have the meaning given them in the Plan Documents.
 Please check item 3 or 4 below.

         2.      Shareholders failing to complete, sign and deliver this Election Form to Debtor on
 or before [insert actual date which will be the Basic Rights Expiration Date] will be deemed to be a
 Non-Participating Investor pursuant to Item 3 below.

            3.        Shareholder elects to be a Non-Participating Investor in this Offering and any
                       shares of Common Stock or Equity Interests in Debtor owned by Shareholder
                       will be cancelled on the Debtors records.

            4.       The Shareholder elects to be a Participating Investor as follows:

                      Shareholder elects to exercise its Basic Rights to subscribe for _____ Shares
                        (Shareholder is eligible to subscribe for a maximum of [insert number of Shareholder’s shares]
                        Shares under this Basic Right).

                      Shareholder elects to exercise the Oversubscription Right
                        (Shareholder may only elect the Oversubscription Right if Shareholder has elected to exercise the
                        full amount of its Basic Rights above. The specific amount of Shares eligible to be subscribed for
                        under the Oversubscription Right will not be available until the Basic Rights Expiration Date.)


 534457v5                                                     21
Case:18-20937-EEB Doc#:4 Filed:12/20/18                   Entered:12/20/18 10:49:26 Page22 of 23




            Shareholder electing to exercise the Basic Rights and the Oversubscription Right represents,
            warrants and covenants as follows:

                           •   Shareholder has received the Plan Documents, has carefully reviewed
                               those Documents and understands and has relied on the information
                               contained therein in making his, her or its decision to invest in the
                               Shares;

                           •   Shareholder has had a reasonable opportunity to ask questions of and
                               receive answers from a person or persons acting on behalf of Debtor
                               concerning the offering of the Shares, and all such questions have been
                               answered to the full satisfaction of the Shareholder;

                           •   Shareholder acknowledges and agrees that an investment in the Shares
                               involves a number of significant risks, including those set forth under the
                               caption “RISK FACTORS” in the Disclosure Statement and generally in
                               the other Plan Documents and the Shareholder understands each of these
                               risks and is willing to accept such risks by making an investment in the
                               Shares;

                           •   Shareholder has adequate means of providing for the Shareholder's
                               current needs and personal contingencies, is able to bear the substantial
                               economic risks of an investment in the Shares for an indefinite period of
                               time, has no need for liquidity in such investment, at the present time,
                               could afford a complete loss of such investment;

                           •   Shareholder represents that he, she or it has discussed the suitability of
                               this investment with his or her personal legal, financial, investment, tax,
                               and other advisors to the extent the Shareholder has determined it
                               appropriate to do so and after such discussion, acknowledges and agrees
                               that the investment in the Shares is a suitable investment for the
                               Shareholder; and

                           •   Shareholder must deliver the Purchase Price no later than [insert date
                               which is Oversubscription Expiration Date. The Purchase Price will be
                               delivered to First Flo Corporation as follows: [insert].

 To exercise your Basic Rights, you must complete and return this Offering Election on or
 before _____ ___, 2019, so that it is received by 5:00 p.m. Denver, Colorado time.

 Sending this Offering Election via email to dbarber@sbbolaw.com is acceptable.

 TYPE OR PRINT NAME:
 SIGNED:
 (IF APPROPRIATE) BY:


 534457v5                                            22
Case:18-20937-EEB Doc#:4 Filed:12/20/18     Entered:12/20/18 10:49:26 Page23 of 23



 AS (TITLE):
 ADDRESS:

 PLEASE SEND ORIGINAL TO:     ATTN: Duncan E. Barber
                              SHAPIRO BIEGING BARBER OTTESON LLP
                              7979 East Tufts Avenue, Suite 1600
                              Denver, CO 80237
                              Telephone: (720) 488-0220
                              Facsimile: (720) 488-7711




 534457v5                              23
